Title: From George Washington to Nathanael Greene, 16 October 1781
From: Washington, George
To: Greene, Nathanael


                  
                     
                     Dear Sir,Head Quarters 16 Octo. 1781.
                  
                  My Letter of 6th instant by Colo. Morris informed you that our Trenches would be opened that Night—they were so—without discovery or Losses at the Distance of about 600 yds—from that time to the 9th—we were employed in compleatg our first Parallel & constructing Batteries—on the 9th & 10th—Our Fire from Cannons & Mortars commenced very Briskly & had a very good Effect upon the Enemys Works—During this Time a small & very ineffectual Fire was kept up from the Enemy—The Charon of 44 Guns, with two or three Transports took fire & were consumed.  On the Evening of the 11th our second Parallel was opened, with as much Facility & Quiet as the first—from that to the 14th—the Works of this Parallel were compleatg & the Batteries of that Approach were constructing—In this period, we suffered a more galling Fire from the Enemy, principally from their small Shells, which gave us much Annoyance, & occasioned a more considerable Loss than had been before experienced—On the Evening of the 14th two very successfull attempts were made upon the Redoubts of the Enemy, which secured their left Flank—& were almost instantly carried, by the irresistable Spirit & Bravery of the Troops who made the Assault—73 Prisoners, including 6 Officers, were taken in the Redoubts—with two Royals—This Success will prove of almost infinite Importance in our Approaches—which are carrying on with all the Dispatch possible.
                  A small & ineffectual Sortie, was last Night, for their first Attempt made upon our Reproaches—of little Consequence to either Party.
                  Our Batteries of the 2d Parallel, will soon be opend at about 200 & 300 Yards Distance from the Enemys principal Works.
                  Our Accounts from N. York of the British Fleet—continue to place them in an unequal Point of View in Comparison with the Count De Grasse—but that every Exertion is using to put them in the best Condition Possible—& that it is conjectured Admiral Graves & Sir Hry Clinton will put every thing to Hazzard for the Relief of Ld Cornwallis—A little time, I trust will fix his Lordships Fortune for the present Operations.
                  
               